DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's election with traverse of the restriction requirement between Groups I, III, and IV in the reply filed on 11/8/21 is acknowledged.  The traversal is on the ground(s) that the inventions as claimed overlap as each are drawn to a part of a common aspect of the inventive latching feature, and Groups I, III, and IV lack a materially differing design, mode of operation, function or effect, and there is no substantial search burden.  This is not found persuasive because while each of the Groups describe a related aspect of the current invention’s latching feature, the Groups fail to collectively recite a common limitation.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/20, 1/11/21, and 3/3/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belsan et al. (US 8,272,790 B2), cited in the IDS filed 3/3/21, hereinafter Belsan, according to a first interpretation of Belsan (“first treatment”).
Regarding claim 1, Belsan teaches a connector assembly (assembly of Fig12A), comprising:
a first connector (10, Fig12A) configured to accept at least one of a first fiber optic connector (Note: the language 'configured to accept at least one of a first fiber optic connector is considered intended use and holds no patentable weight.  The first 
a second mating connector (900, Fig12A) configured to accept at least one of second fiber optic connector (Note: the language 'configured to accept at least one of second fiber optic connector is considered intended use and holds no patentable weight.  The second mating connector of Belsan is considered capable of being 'configured to accept at least one of second fiber optic connector’ as it can accept a fiber optic cable the way it is seen accepting connector 200 in Fig 12B);
a ring (collectively ring 902 with 914 on top of it) for releasably securing the first connector to the second mating connector (slot 904, Fig12A and o-ring 914, Fig12A help releasably secure the two connectors together);
wherein the first connector includes an outer collar nut (800, Fig12A) moveable with respect to the remainder of the first connector along a connection axis (Fig11A- outer nut can be moved along length of first connector), the outer collar nut being biased in a first direction when the first connector is secured to the second mating connector to form the connector assembly (Col 18, ln53-57: ‘coupling nut 800 moves toward the electrical connector 200, the spring 400 will compress.  Once the spring 400 is fully compressed, no further movement of the rear housing 400 and coupling nut 800 is permitted’, a spring in the housing biases the coupling nut in a first direction, securing the two connectors and stopping the nut from leaving the second connector when a wing or protrusion of the nut is inside the groove at the end of slot 904, Fig12A); and

Regarding claim 2, Belsan teaches the connector assembly according to claim1, wherein the ring is deformable in a radial direction (raised o-ring 914 on 902, Fig 12A on the ring is deformable in a radial direction as o-rings used for sealing purposes are designed to deform and form a seal between two surfaces).
Regarding claim 3, Belsan teaches the ring includes a break along its circumference (break in outer surface of ring 902 labeled 904, Fig12A).
Regarding claim 4, Belsan teaches the ring includes a raised surface (o-ring 914 on ring 902, Fig12 an o-ring defines a raised surface of the ring).
Regarding claim 5, Belsan teaches the ring is positioned to be compressed by the outer collar nut (ring 902 is positioned to fit inside outer nut 800 wherein upon contact portion 914 of the ring compresses to form a seal, Col 21, In12-14:'Second adapter o-ring 914 may contribute in providing an environmental seal between adapter 902 and coupling nut 800') and locks the first connector with the second mating connector when the first connector and second mating connector are mated (ring comprising 902 and 914 lock the connectors together by using groove 914, a biasing force from the unseen spring, and are sealed by compression of 914, Fig12A).
Regarding claim 6, Belsan teaches the second mating connector is a receptacle (900, Fig12A- second connector is a receptacle as it receives connector 200 with an unseen connection member connected to 908).
Regarding claim 7, Belsan teaches the first connector further comprises a spring for biasing the outer collar nut in the first direction (Col 18, In53-57: ‘coupling nut 800 moves toward the electrical connector 200, the spring 400 will compress.   Once the spring 400 is fully compressed, no further movement of the rear housing 400 and coupling nut 800 is permitted’, a spring in the housing biases the coupling nut in.
Claim(s) 1, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belsan according to a second interpretation of Belsan (“second treatment”).
Regarding claim 1, Belsan teaches a connector assembly (assembly of Fig12A), comprising:
a first connector (10, Fig12A) configured to accept at least one of a first fiber optic connector; 
a second mating connector (900, Fig12A) configured to accept at least one of second fiber optic connector;
a ring (unseen spring in first connector, Fig 11B, Col. 18, In 53-55: coupling nut 800 moves toward the electrical connector 200, the spring 400 will compress, spring is like spring 400, Fig10A and is ring shaped) for releasably securing the first connector to the second mating connector (Col.18, In 53-57: coupling nut 800 moves toward the electrical connector 200, the spring 400 will compress.  Once the spring 400 is fully compressed, no further movement of the rear housing 400 and coupling nut 800 is permitted’, a spring in the housing biases the coupling nut in a first direction, securing the two connectors and stopping the nut from leaving the second connector when a wing or protrusion of the nut is inside the groove at the end of slot 904, Fig 12A);
wherein the first connector includes an outer collar nut (800, Fig12A) moveable with respect to the remainder of the first connector along a connection axis (Fig11A-outer nut can be moved along length of first connector), the outer collar nut being biased in a first direction when the first connector is secured to the second mating 
wherein the outer collar is configured to be displaced in a second direction against the bias to unlock first connector from the second mating connector to permit the first connector to be separated from the second mating connector (a spring biases nut 800 to be held in the groove at the end of channel 904, Fig12A, as can be seen a displacement in a second direction opposite the first will cause the nut to be unlocked from the groove).
Regarding claim 8 , Belsan teaches the connector assembly as discussed above, wherein the first connector comprises a wing (unseen protrusion on inside of 800, Fig12A, Belsan teaches nut 800 engaging with channel 904 and having a protruding member to do so, Col 19, In55-57:', a slot 904 is formed on an outer surface of adapter 902. Coupling nut 800 may have a complimentary projecting member (not shown) extending from an inner surface’) and the second mating connector comprises a positioner (902, Fig12A) including a slot (904, Fig12A), the wing being received with a slot of the positioner when the first connector and second mating connector are mated (Col 19, In 55-57:', a slot 904 is formed on an outer surface of adapter 902. Coupling nut 800 may have a complimentary projecting member (not shown) extending from an inner surface’, wing on nut and slot engage to secure both connecting members).

Regarding claim 12, Belsan teaches the first connector is configured to accept at least a first electrical connector (200, Fig12A, first connector accepts an electrical connector (Col 15, In18-19: 'The assembly includes an electrical connector 200 attached to a cable’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belsan, second treatment.
Regarding claim 9 , Belsan teaches the connector assembly as discussed above in the second treatment, wherein the second mating connector includes an indicator (top surface of 906, Fig12A- flat surface parallel to cage 908 indicates which side of the 
However, Belsan does not specify allowing an optical signal to be transmitted between the first fiber optic connector and the second fiber optic connector.  
In another embodiment, Belsan teaches the connectors being fiber optic connectors (first connector has optical connectors 1200, Fig1A, second mating connector is inherently a fiber optic connector to receive the fiber optic signal of 1200). 
Accordingly, it would be obvious to combine the fiber optic connectors of Belsan with the connector assembly of Belsan in order to have a secure means of transferring optic signals.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belsan (second treatment) and Thompson et al. (US 2016/0178859 A1), cited in the IDS filed 3/3/21, hereinafter Thompson.
Regarding claim 10, Belsan teaches the connector assembly accordingtoclaim9, and further teaches an embodiment wherein the connectors can be fiber optic connectors (fiber optic connectors 1200, Fig1A).
However, Belsan does not teach wherein the first fiber optic connector is a MPO connector and the second fiber optic connector is a MPO connector.
Thompson teaches an optical fiber connection assembly (Assembly of Fig1) wherein two fiber optic connectors are connected (connector attached to 10 and connector attached to 20, Fig1).  Thompson further teaches wherein the connectors can 
Accordingly, it would be obvious to one having ordinary skill in the art to combine the MPO format of the connectors of Thompson with the connector of Belsan in order to ensure a secure connection between fiber optic cables.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/5/22